                                        Case 3:19-cv-00208-GMG Document 10-18 Filed 06/04/20GOVERNMENT
                                                                                              Page 1 of 12 PageID #:b
                                                                                                         EXHIBIT
                                                                                                                    696
                                                                                                                                                                                             Firear




            Re id         die           Nwiccs              ln Jr                                                                                      PYLTU-e               ovilqmil only                    1he    licerv i d
                                                                                                                                                                       h-1                               at                                    w-enike

                                                                                                                                                                                                                                 whL
                                                                                                                                                                                                                                                                                     T
                                                                                                                                                                                                                        in


         lockaed                    unle          81c        wffli acdorl         lunlific's          Undo       IS       US C           92                All     enirio        must        he    hand i          rifluoi        im          hl                               PRI

                                                                                                                                A       Iust Re C                  milpfeted           Persomall                3v      1    ramlercu                        Bin    1r

         T                                                                                                                                                                              0d         io                   11           Iwo           a           uo   mfl
            Lam



                                                Ck
                                                            ol I                   jild     A    zl              CS            Posta         I
                                                                                                                                                                                                    il   1 10       C   1   11   n        t
                                                                                                                                                                                                                                              1e       a              1 6 ce

                                                                                                                                 Flt




                                                                                                                                                                 4    Poilhi




                                                                                                                                                                                                                                     tl




                                                                                                                                                                      sc ccr          olic   r     mo c         rm m 1 p                                                   und       10'k    mu-sl




                                                                                                                                                                                                          j A      m        w     oy          iO       i     I willc



                                                                                                                                                                                  In    ih
                                                                                                         v   I   I   P2             0    1       Ied      r                                                   Voll          1ru      not       tic           lutwil      trar Jercchti
                                                            the
                                                      g               firvarm          mi    behalf of               at        ther     ptr                                            lot   ill                                                                     he               m     cango    tr-mrcr
                  dw                                        if    vou                                                          ckm                                                    PM
                                                                                                                                                 op   u   rri




                                                  T   lie      use     or possevsi

                 dicrimimilized                                  for medicirlid        or        oruadomil
                                                                                             1

                                                                                                                               pul




                                                                                                                                                           lwmlrl            hl       cot    diWd

                                                                                                                                                                                      or




                                                                                                                                                                             w    i spc



                                        1   1         0t          CF                        Oul Ilitcd               WIC-S          Cirl     L_jShip2


                                    Arc      vou          an     ditfii                   oi unlin-vfuliv                 in    61                         Sm
    1   2-d       1
                                    A       ou         ml        ahcn      Mio ha         b1          admin d             To   dh       L flil        d                           a    FlOf-M-11111bilraw                                 SO12         111




    12       d



t
        1    If               1_1   tft     ail   alien           r    1-or'd   oitr   U-s Is                                                                   nu r i bcF       IA          U     Y          fr    11 4



                                                                                                                                    Tramsferce Faver                  Continue io Nnt Paue

                      3   f
                                    6                                                                                          STAPLC                     IF    RAXES BECONIE SEPARATED




                                                                                                                                                                                                                                                                                                               US00000350
                              Case 3:19-cv-00208-GMG Document 10-18 Filed 06/04/20 Page 2 of 12 PageID #: 697
                                                                                                                                                                                                                                                                 lim e            ril      id          and        undersitiod                           the           Notices              lnttructions                                and          Definithms                          oil   NIT   FRI-in
                                                                                                                                                                                                                               plvtc                        I




                                                                                                                                                                                                                                                                                                                                                            crinte                                                                                    under                      Federal
                                                                                                                                                                                                                                                                                                                                                                                  plinishable is
4-473                1    il                                                                                                                    question                        I           Lt            if         I    ant           not             the           actual                                                                er    is    a                                                              a       felon i

                                                                                                                                                                                                                                                                 anm                                    es                    am        of the                                         111t      through                           lVi          and                oi        12 h       throupli     12c
ma               ako           I   io                                                                                                           dermand                         that                      t          person                     iflio                            er5                              to                                        cluntions


                                                   from pu                                                                                       firearcn                                       understrund                                     hill                                               tiho unslliers                                 es         to question                    12 d L               is    prohibited                                      from           receiN ing or
is          prohibited                                                                                                                ng    2                                           I                                                                         I

                                                                                                                                                                                                                                                                          person

PusijqOg                               a       firearl-fl                                 un                                                                                                         question                           I       M2                nild           proN ides                    tile             docortentwion                                  retpdred           in       l8x                  I       aku          undewand                              that   making

                                                                                                                                                                                                                                                                      i   ed          I
                                                                                                                                                                                                                                                                                           i    ti     k at I                                                     i   I

                                                                                                                                                                                                                                                                                                                                                                              t    T   1                                                            17 2   i            11   n   1s      a    jl
                                                                                                                                                                                                                                        i-pi z

                                                                                                                                                                                            d or locfl                              law                         further                    understlirid that                                     tile       rLpaith                e   purcli            Iw      of            rcarlw                          for          tile      Irlirpose of
felony                   under                     Federal                                lti          I
                                                                                                                                                                                                                                                         I




resAt forlKNAhood and                                                                                                                                                                                     licerrse                  is          I           iolation                      of           Federld lgw                               See Insowetion                                             Otte
                                                                                                 IV

                                            Pe             sBtlycr




                                                                                                                                                                                                                                            I    Be Completed                                           B             Ti-timferov Seller


        I    T                 o       I           rc7h                                                              il rcrrcd        rclicck              or        lllavk                     jil            ha             appli-L                                                      17
I

                     pc                     fi




                          I    landLun                                                                                                    OthLr                 Hicilrm                          i                                                                                                                            Functiori

                                                                                                                                          Sv        Ill




                                                                                                                                                                                                                                                                                          lCm                SlIlk-1




    18       a   I   den           i




    1sulvi l                  Amhoril                                          j ild       Type                01    f-jt   l                                                                        Tillh           i     n            ldi wii




    PS       1       minicniclital                                                  Cicvcrim-lum                            JR4112d       DOCHMCIII                      o                                               CW1            CIlfoil                   M             1 17iW                  IOC




                                                                                                                                                                                                                                                         h                op                   io      ihi            IJ




                                                                                                                                                                                                                                                                                                        rhe
                              QuUL flolv                                                                                                        ornpided                                    Prior                                                                                               1




T6          a             i   e    i       bc          I   r       a   i   i   s Pc       rc                                    T                         ill                                                  ill                  L       0   11
                                                                                                                                                                                                                                                        A                                          i    b     I       h         71                                                           ion         Ill iiiii-l               r   f   d    iln



                                                                                                       or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     hic
                                                                                    iwfiall                                                                                                                                                                                                                               c
                         11        1ponsL



                     I
                                                   I       ccc                 13




                     Lj                                                                                                                                                                                                                                                                                  I




                     LJ
                                                                                                                                                                                                                                                                                                                                                             a                         rd    v   111-1      11         rilif                                       l



                                                                                                                                                                                                                                                                                                                                                                                   NJC                                                                                                aCl1c t
    Qc                                                                                                                  Aft-i       dif    llm                                                                                          lhc                                                    mponst                         vos                                     fruii-i




                                                                                                                                                                 El Pmf C

    i   gJ                                                                                                                                            h cr                          I                 N C S k2v wlml
                                                                                                                                                                                                           f




                                                                                                                                Uir d bccaus                                                                     nd choct                                                                                    diii-im                 H-W         NFA                                                      S oll            dw              lndi            tduai


                                                                                                                                                                                                                                                                                                       W
                                                                                                                                                                 a       rfit                                                                                   at                                                                                            l




                                                                                                                                                I     th-C                                                                         nplilfli                     ltioil
                                                                                                                                                                                                                                                                                                                      Or       N i'li


2       1                                                  N       I       C ch ck                         k    f                                                                                                                                                         u      lhd pomim

                                       I           I           I                    mrli
                                                                                      I     I
                                                                                                  In       ro

                                                                                                                                                                Da                  C                                n c                                                                       F             ra
                                                                                                                                                                              o                           ui                                                                                                      I
                                                                                                                                                                                                                                                                                                                          c
                                                                                                                                                                     I
                                                                                                                                                                                            1
                                                                                                                                                                                                s     S                            ii           oilil
                                                                                                                                                                                                                                                                                                         I            I




                                                                                                                                                7                                                                                                                                     Persomill                                B        Tra nreve                             Bu lf
                                                                                                                                                      ctiofl                  C                  fivt                      Be CompIcied                                                                                                                                   c




                                                                                      fivnl                          mkcS           pkac    Oil       a         fhric nnl                                 liv            Cv7ml                  dic         dazf              thal         111          tl lw             i crif o      kutcf               J 71t d                               A th                     trall               Fcj cc                  N

                                                                                                                        l       fransf v                                                                  M               SCC                   111S 7-11 11011S                          fij           Oill'OlOll                      I
                     th
Sc ct4w1                  C        willicclialek                                                1 1 ior
                                                                                                   I            ti                              cir       tile       Fil-C-11111i




Tee-rd rv                                  a   t
                                                       ill-v               swers-f-Ot'hequ
                                                                            a n
                                                                                          f stions                                           inlion
                                                                                                                                                  Au            See       i
                                                                                                                                                                                                                 r       th   is        fo      rm              I re          still        true               correct                       iind        cofflplele


                 TLl                                                                                            1-111   U re
                                                                                                                                                                                                                                                                                                                                                                                                                                           Ro   c   c   rt     i       Fi        icln    Dm



                                                                                                                                                                                STAPLE                                        IF            PAGES BECO                                                                             A RATE D


                                                                                                                                                                                                                                                                                                                                                                                                                           Af              1   ioml            11             f ORQI

                         rIf       0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          US00000351
                                      Case 3:19-cv-00208-GMG Document 10-18 Filed 06/04/20 Page 3 of 12 PageID #: 698
IM                                                                                                                                                plcfed                   B           Transferor                    Seller                Fen              If   The F6vlrms i Not                    Tran-i


j



                                                                                                                                                                                                                                     SOU Nurt i




                                                                                                                                                                                           3    10 4                          1      altip      IQ     Puru           It   ases     of   H an dguns   Thin     5   CionnuiST       BmEnns Dys

                                                                                                                                                                                                                     I       OWL                j
                                                                                                                                                                                                                                                     31          Cloak            Hany pan Rihi        trinsiclion   is   I
                                                                                                                                                                                                                                                                                                                              Pd H dool




                                                                                                                                                          Kr ng ihi                             In   e       I   I   n   I                            C on'1110             I I
                                                                                                                                                                 tjj           pej no N                Ili
                                                                                                                                                                                                                     CompIvied                          Section                 P


      I   cat          0          1   W      r      I   I    I       h   M e Ma    d     J1 1                                                                    no ion nnd                      I   jehintion                       oil       the

      jr1w         corn o-uld                                    i7omptete        iand 31                                                                              I
                                                                                                                                                                           ha           hecri
                                                                                                                                                                                                compfol d                         al     ni         fic l


                                                 conducold                     lama qnQhp                              gun      An wnmh                           do

     SquirenwnN                                   of         1H         UCAMY UWm Wk                                         u-mwebm                  Pan    ken dmbd oanueka                                                        I    Whim               WQ             on      We   WE      of


     SWn                              WW                SMAM                  C fapkAKY M                                  ny        olkathm d1he dknihihuibm                                            mWed                             in   quathu                 18    ond ny           ryAcl

                                                                                                                                                                                                     Q
                                                                                                                                 1




      H11111      CW ilylefed                            xul t3                Slain or         local           hm    allpfic        114c
                                                                                                                                            W we finams Whom                                                         6       M           howNhat                 h    h    ni



     dipw yfou hmmyys                                                           Ii-qud    on        ill                                                          fle I                  wcuon L
                                                                                                                                 Lpe                         1


                                                                                                                                                      1112

     14  hxidniv Kac                                                                                                                              RM         dwo j KA                           a STU t                          I




     Puqulw                       I
     dc silpn d                             111'n  apu
     HWA Wo                                      ON a                I
     W own to                         trarim0

     01hr nw                                 I   fictiamf

     touaywl
     mmsow C                                                                                                                                                     02        KT

     to      Wk                       K                                                                                                                                        h
     tm6                                                                                                                                                           I
                                                                                                                                                                           Wiska
     onin                             ill        rolh            tilt     ran   oei

     Staw              XV an                            mo


     Gownd                            XFF Fomi                           Q
                               ano i
                                                                                                                                                                                   A
                                                                                                                                                                                   021a
                           J-11




          11til    a


     UNoWg             a      10mud nupwan                                       M                                                                                             1


     CMW Qo                                 W            W       q      qNM                                                                                  WMW                       ant                                   K       poation                 of       Firearin

     it   th                                            bir          r                    Lu          t           1        11                1                   11 li             rz iut                                                       i clcl                                   1




     NO           in       wnun Clan                                      2     CHR 416111                        and        1   F                    c
                                                                                                                                                                                                                             pcn          a    hit mun            A   ah     to     Vrzwr    i




                                                                                                                                                                                                                             Lnd or            uiprvod


     nlA c         the                                                  orra




     c lMnaalou                       rccolds                        uh        forw 140 mug                           in   r On I           Rq   At    wag        20       1
                                                                                                                                                                                   cab    and

     aku          War             puriod                umv             be mbiviltwd            to        A FF

                                                    alphahe'AL                  11 1o     4MW              ij Jufl_C   bol i     L    01    oLln1l riCA1         ehl       I       woc                                       u
                                                                          fon i         all    ll         tho
                                                                                                                                                      Ootplcicd                    F


     403 an Own                                  in     Me           arne moultv




             e     1   dij




                                                                                                                                                                                                                                                                                                                                      US00000352
                                    Case 3:19-cv-00208-GMG Document 10-18 Filed 06/04/20 Page 4 of 12 PageID
                                                                                                           CA #: 699                                                                                                                                                                                                                                                                                                                                               IF              It   401-00   1
        US       Det-J2          1-tull                  ell    t       o   f   J


        Bdrc m cFAolml                                                      1-o                                                 Lind            Eplos                                                                                                                                                                                                                                    R
                                                                                                                                                                                                                                                               Firllrms Tralls-ne-finn



                                                     lion           rna no                                                                                                              d       b         Federal                 or    St te     Timi                    Tile            51formation you                                       prm lot                                                u

                                                 iedl-wr                        k         ar          prot                                                                              wearm                        Certain                     iolallicins                    otfihe            Gun           1        ina-01ACt                                              1       cj-i

    et    seti-ire                  punishable                                         ty      Up      to     I
                                                                                                                                                                                        andtior                 up toaS2-50 000                                   fine




    Read'ilic               Notices                             Instructions                                 and Definidom on                                           this        form                  Prepare                 in    original only                                at    tile       licensed                  pretro'scs                             It llicellseelprend




J ocate l              unless the transaction                                                               qualifieN           under                    18        UC 922 c                                     Alt entries                     most              be       handliii-itten                           in       ink            PLEASE PRINT
                                                                                                                                               Section                        A         Most Be Completed Perswia IN                                                                             By Transferee Buyer

    I
                                                                                cr's hill               Nainc             1V                                                                                                                     wc J                      10              altcr           oflc      im itli                        ill        wi       milicitic             imlO

    Last        Name                                                                miv               C-1g         Jl         Sl




                                                                                                                                                                                    ATUHA
                                                                        I       P                            mid          Addrcss                    US                       Postal                 abbreviations                              are acceptalliv                                   Canni                  t    Ili       I
                                                                                                                                                                                                                                                                                                                                                po                 t   0


    N0111hel               nild                  SIV2                                                                                                                         I
                                                                                                                                                                                  Cw



                                                                                                                                                                                                                                  ici-hi                   15              W'ek-0-tt                    6           Scx

        JS      Cit and                                  sml



                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                 Q         U11i Juk2                                            lde ltlf
                                                                                                                                                                                                                                                           I




                                                                                                                                                                                                                                                                 hlS1r11 l1mI                                                                           V
                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                        1f                                                     I




                                                                                                                                                    li         IfIdition                       Ill        Cth yh i6               sulecl             om               or     more                ruce          in        1011               Both


                                                                                                                                                               Intliml                01        Ma ka                                                                                or    A     frk                         i n                    R




                                                 1611o 6-11g                                qucs-0olis            Ch1-CkinL
                                                                                                                    by          Mwkingves or
                                                                                                                                Or                                                                                                               in       tilt                                   tiluriuht                     or       th

J                rc    Vt th                               imui                 I
                                                                                                                   vCr6-Mi-e R Q-triliTt i lf-eU                                           I                   01i                                                    V nl      rl   il           0   it   a    re n n          t   I   h       e        lic       to      it   I    tr l n      ite   reel          u     e r              i
                                                                                                                                                                                                                                                                                                                                                                                                                                                      o    n


          a     re lie              Ll       irint                  i   lie         hrearln n                      oil     behalf                   Of    11       nothur               Person                       I    f   v   oil       are not                   t   h u        octu        a      tr l 13rvrce                        hm                 er               tile    hcellec                  Cannot                         trallsfC r


           the                                                          to voll                                                                      w-r                                                   u                                                                                                                                                   jr               Ili     f        wifli          L00       MNII                   1        11       il
                      tirearrn s                                                                                               Ifyou                               pickiny                      ill                                                                                       0t1 0Ihcvp 1 tm                                   I
                                                                                                                                                                                                                                                                                                                                                I'll




                                                                                                                                        I-v     bt_vwnctiol s                           fiw



h          Arc         vuii              undcr                          inthMmcni                       or                                           In        iln                COU11          Cor       a    felonV                 01       01        001 r                 i'vinic           oj        k       hich            ih          11kid                      Cock               lnlpvl oil              oii              tor



           wimc             drill                        ullu                                               fti t



C          Havc             vou                                                           coill        Wl d         in        flnV        1MrL            01'ZI               fi 11   111                       m                         Cril-ni              i'ot       v hich             111L                             ouffj                     ll     iv           ijllpii              olW            Il    IC      I       ill       it   FL



           01 111          011c                                     e 2zl                                   recei d                 I   shorict                    scmeric                       ilwilldnll                   pmlxml              ill                 Oct                                                I          Out                  wl                     il




           Al ou                         a               t L Liu c                   frony                                f cc                                                     ho                                                tj


C          AF 2        VOU            J11                 LIP M                 I'di                   OF         or addil tk d                     to         maiyltjana                            nv    any

          Warninv
                I                                         The               use           of     possCSSiOn                    of        MAHiLletR3                               rVoNifis                     unia i ful                 uniki                  Federal                    la             regnvdil N rirwhiAhcr
                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                            it     ha4          bevii         le-diied                              o   f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               10            Y    i




          decriminaiized                                                    for           Illvdicinal               or recreational                                           purposes                     in       the       state             where                 lou reside

                Ill    e         ol                                     lucen             adjuili w d                     a     a       mkiwfl                            fLmi vc                OR            lim    c           ou                    h2en                                 i   tied        M      I        PlUll      M           1    U151 Lnicirk                             IS        e    hi Wift               ilotil

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ZI
                                             I




           It     I
                      0    11   L's      I
                                                 i
                                                     f                  J
                                         I           b 2crl             djskhaFL d                          1romi         ihe Arlned                       Fol                      un 14r                 diihoryorable                              cf-inditions



           Arv         voii              juh               jecl
                                                                            to       a     ourl             nider                             ill          u                  Crum                                                                      or Ihccatcnint                                 your             child           ill              ill           miu-mile                  Pet       lm i      Or   hild                       oi

                                                                                                                                                                                                                                                                                                                                                                                                                                                                               E-1
           ucll            pmln T                                   Stt                htrinVjrfjfl                       P                                    1
                                                                                                                                                                    1   0I j


                                                                        hI ll             cilim icted                ii                             In         ofI                lllisdemi-anol-crimc                                      oldon1l ni                                                              cL J                                                                                              Jt          1
                                                                                                                                                                                                                                                                                                                                                                                                                                            1


                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ell
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Fl




                                                                                                                                                         F-I
                       I
                            ijl       tcd                  Sfaie                    i j                                                                                                        Collntr Countri                                            pcc
                                                                                                                                                         L_j



12       b                  Have you                                        t-vt r        r-nounced                   your              United                     States c



    12x                     Are                          votl       an          ahen             ilfe gally              or unlaAi                   fully              ill       the          United               SwIcs

I       2A      1           Are                      VOU            111                         who          has     been               admind                          to        the      Unite                          es under                    a    nonintnmLram                                     visa              See hwl c lmti

12       2                  1   f                        s          do vou                     ffil                                                                     ceptions                     stated          it       tile      ioStJ7UCti0l1S



          II'VOLI               11-t                 an        3fiell               FCCORI             Mr
                                                                                                        I

                                                                                                                    U-SASSLICdAhoo                                                orAdmission                        nuinbor                    AR JSCS                                          or        944V


Pi        iow         Ediuctils                                         Csik-ic                                                                                                       Transfereef'Bulver                                        Continue                             to    Next Page                                                                                                                  1   V       t ofm              44        3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5300     Ill




                                                                                                                                                                                  STAPLE                        IF    PAGES                      BEMME                                    SEPARATED                                                                                                                  Re       ld                Oiloh r                 Mr
                      ofl




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               US00000353
            Case 3:19-cv-00208-GMG Document 10-18 Filed 06/04/20 Page 5 of 12 PageID #: 700
                                                                                                             correct                  and complete                               hay e read            and understand                      the
                                                                                                                                                                             I
                                                                                                                                                                                                                                                    Notices           Instructions                   and      Definitions                   onXFF             F
                                                                                                 o question                   I       Ia    if   I   am     not the actual                       transfereelbuNer                           a   crime punishable
                                                                                                                                                                                                                                      is                                            asa      felotiN             under            Federal             lai
                                                                           cat    im5       j   understand                    that         a     person         ii   ho          ansvsers          i   es        to
                                                                                                                                                                                                                      an     of the         questions            I   Ib    through               ILi      andlor             12       b     th roug h          I

        i

              po   hibit e        d   f   rom purcas ng                   or    recehing             a     firearm                    understand                 that                              who ans ers                   yes                                   12d l
                                                                   i
                                                                                                                                  I
                                                                                                                                                                                 a    person                                                    to question                           is
                                                                                                                                                                                                                                                                                           prohibited                  from                               or
                                                                                                                                                                                                                                                                                                                                          reeeking
        possessing a                  firearm             unless the       pemon answers                      yes                 to
                                                                                                                                       question             12 d2                    and              ides the         documentation                                           18-c                  also     understand
                                                                                                                                                                                           pro-y                                                         required         in                 I                                              that      mak
        all    false         Gral Or vrittLn                    Statement         or exhibiting                   an       false            or misrepresented                              identification               iiith                       to   this
                                                                                                                                                                                                                                     respect                     transaction                is       a   crime punishable                         as a
        felony      under             Federal             layv    and maN         also Niolate               State         and or                local     lay           I       further         understand                that the repetithe                    purchase             of firearms                  for the                                of
                                                                                                                                                                                                                                                                                                                                          purpose
        resale for livelihood                            and    profit uithout                  Federal
                                                                                        a                         firearms license                         is   a    N    iolation            of      Federal           law See                  Insiructionsfor                Question                    14j
        14     Transfer                             uvcr s       Sienature




                                                                                                                  Section                  B Nlust Be Completed By Transferor Seller

               T pe          of   fireano s                to    be transferrec                                                        I    rhot      app v                                      17    If    transfer           is   aita
                                                                                                                                                                                                                                                quality

               FT      Hand-Lyun                                          un                    Other-Firearm                         frainc
                                                                                   El                                                                  receivei                      etc
                                                                                                                                                                                                             of       Function
                                                                         Or                     set        bfwroction                      lor    Qocmon 16
                                                           shoigims
                                                                                                                                                                                              cnv Stin

        18a 1dentification                          lc-g        Ih-hiia         Drivei-3         lit                                  0     or oilfcr           ralid

        ISSUine        Authori v and                       Tv   p e ofIcIctitification                                                 inber         on   Identification                                                                                 Expiration            Date        of Identification

                                                                                                                                                                                                                                                         iMonth                            Day                                Vear




        18 b Supplemental                            Government               Issued             curientati                           iifOLllficollon                            dwilmem               doe        nolshoit            iwrcw rc ick m c                                                                                          fiw
                Ollestioll                    18A

                Exception                     to tjw      Noninimigrant              Alien           Prohibition                       If1hic        transferee                      buyer    answercd                YES             to                   the       transteror seller                   must        record               the    Lype of
               documentation                             Shm     i1jV   the exception                to    the                                    and                                              thi ATf                            4473
                                                                                                                  prohibition                              atuich                a
                                                                                                                                                                                     cop      to                        Forni                       SLt                                                                      18 cj




    T9-7-5 te
                       Questions 19

                       tht
               transinitted                   to    NICS
                                                           20     or 21




                                                                or the
                                                                           dti
                                                                              i lust




                                                                           appropriate
                                                                                       Be Completed

                                                                                                T
                                                                                                     State
                                                                                                             f    rt
                                                                                                                  agcnc
                                                                                                                                  Print          ToThe Transfer OfThe
                                                                                                                                                                                     7           l9b         I
                                                                                                                                                                                                              Firvarni s                   Soe      ljr3iru


                                                                                                                                                                                                                                                     transaction
                                                                                                                                                                                                                                                                     flom


                                                                                                                                                                                                                                                                            number
                                                                                                                                                                                                                                                                                      I              11-11T


                                                                                                                                                                                                                                                                                                 01'pi-ovidt J
                                                                                                                                                                                                                                                                                                                 I           10


                                                                                                                                                                                                                                                                                                                                  was
                                                                                                                                                                                                                                                                                                                                      and       2L



                   Month




    I   Qc     The          response               ini                               i d         hv        MCS         or dic              appropriLne                   State                19-d      Thc'fbllowing
                                                                                                                                                                                                                                           respon
               ae      11   f y       as
                                                                                                                                                                                                        appropriate                  State


                              proceed                                  Delayed                                                                                                                Ell       Proc ed                                                                                                                             ei-turned

                              Denied                                   ffhefircarnlf                   mm         hc   1-uwicr
                                                                                                                                                                                                                                                                                      dat
                             Cancelled
                                                                                                                                                                                                                                                                                      kile

                                                                                                                                                                                                            iNo                             3s provided               within          business
                                                                                                                                                                                                                  rcspow e                                                       31

                                                                                                                                                                                                                                                                                                              days
    Re                                                                                                        as




                                                                                                                                                                                                                                                                                                            h
               Complefe                                                  Afterthe           firearin                    transfurred                       the    following                   respnnse                 as   recci ed              froin     NICS        or the                                      State              agcncy
                                                                                                                                                                                                                                                                                      appropri2te                                                  Fill


                                                                                                                           Proceed                                                         Denicd                                          Cancelled


    I   9      Th           nanw and Brad                         iticiltific2tion          llonibcr             of    111L           NICS xarniner                              0 6 mcd                    19 e Name oFFFL Employee Completing NICS                                                                    check                   tol-mona




    10                      No    INICS   I
                                                    checkki as                                                bac round CFascojjjpjet
                                                                                                                          cl                                                                                                                                                   cm     the        IndFidual
              F                                                                                                                                                                                                                                 pproval      process                                                                  o           rec e vei




                            the   NFAfireari-n s asreflected

ll                          No NICS check                        was     required       because              the       trai-611'eree huyer has                                   a   ahd      ptmiit          t'rorn       the       State      y   iere    the       transfer        is to          take     place vlvch                        jualihe
                            asanexemptiontoNICS
    ISSUint         State         and          Permit                                                      Date
                                                               Type                                                   Of   f3SUjnce                                                          E piratiori              Date                                                Permit           Number                til-Llill




            Bi
                                                                                                                                                                                                                        TraosrereeBuNer

                   im fer         of the            fireatms            takes    place          on     a   different              day          rrorn      the    d       l hat             the     frebuver                            siuned         Section          A    lie       trans                 e                     11111st       cornoletc
S                  C    irnfriediately prior                            the     transfer        ordie         firearrn s                       Sec hvtrzfcoomfor
                                                                   to                                                                                                                            Quemon 22 wIC123
I       certify     that          my          ansisers           to the    questions             in



              TranCeme's                           vcCs        Slynwturc




                                                                                                                              Transferor Seller Continue                                               to    N7e-x t    Va
                                                                                                                   STAPLE                        IF    PAGES BECOME                                     SEPARATED


                                                                                                                                                                                                                                                                                      ATT        I
                                                                                                                                                                                                                                                                                                     rm     44          3w            9
                                                                                                                                                                                                                                                                                      R      iscd        Uob-r          20    i   6




                                                                                                                                                                                                                                                                                                                        US00000354
                                                     Case 3:19-cv-00208-GMG Document 10-18 Filed 06/04/20 Page 6 of 12 PageID #: 701
                                                                                                                D             N1 us              Be Conapleted-BvTr
                                                                                                                                            t
                                                                                                                                                                                                              nsferor                  Seller                     Een              ff       Th             e    Firearms                            is    Not Traasf-ei d
                                                             14
                                                             2
                                                                                                                                                                                                                                                                            26                                                                                                                   7
                                           and           I

                                                             rriporter                       f
                                                                                                                                                                                                                                                           Scrial           Number                                                                                Type               See        nstrur                 non                        at       iber or
nitilcic                 furevand imporfer                                                       are

                rhc            FFL owsi                           wchitlc




                                                                                                                                                                                                                                                                   j              C




MN               DER                           B             the           Close                  of Business                               Complete                     ATE Form                        33    10 4 For                         Multiple Purchases                                                    of       Handguns Within                                             5    Cousecu
fol ll               N         Hillher            offirearms                                      TraFriffierred                      Wlea se                hcooAvrile                                         ilia    e g cro                                         30              Check                      ifan part of                           this        tran i action                     is      a
                                                                                                                                                                                                                                                                                                                                                                                                                       pavri
 int                           o        thiL      L                        Do                            use       numeralo
                                                                                                                                                                                                                                                                                                                                                                                                                                        F-clievill-ition




                                                                                                                                                                                                                                                                                                                                                                             N
                  f1i                                        ett                         not
                                                                                                                                                                                                                                                                                                               Line            Numbeqs                          F

Or          i
                 C              h          Ljcen ee                         SLc
                                                                                                                                                                                                                                                                        3-1            Check                       ifthis           ti-alisactioll                   I'S              fzlciii
                                                                                                                                                                                                                                                                                                                                                                                                                       piw I        te      parly ltin A'er




1 rzqdc
                         corporate                           name and                             address                of         transfieron'sellerand                                    Federal            Fifearn                         License                     Number Afasf                                       t               tj    oi least                              thr

            rP
                                                                                                                                                                                                                                                                                                                                                                             Iii-w
          F1         L         wnbL rt                             AA              kA        X-kV                                                           HIM
                                                     I
                                                                                         r
                                                                       I




          C



                                                 For Derfled'Cancelled
                                                                                                                The Person

                                                                                                                                     Transactions
                                                                                                                                                        Tranil-erringTlv
                                                                                                                                                                                the        Person               Who               Completed                                  Section                           8     Must Complete Questions 34-36
                                                                                                                                                                                                                                                                                                                                                     3   Tj       7
h'that                         1          1    hne            read               and undeniand                                       the Notices                                                         and
                                                                                                                                                                      Instructions                              Definitions                           oil        this       XYT f orm 4 473                                        2      the         information recorded                                          in    Sccfions             B    and                1
                                                                                             3                                                                                                                                                                                                                                                                                                                                                                             is
orvei and                                  complete                         and                          this      entire transaction                                 record              has       been completed                               at                    licensed
                                                                                                                                                                                                                                                           in                                business                      premise licensed                                          premisc-s                   includes                husiness
rorif                    conducted                           from                a qualil ing                                                               e ent
                                                                                                                       gun sho i                       or                    in tile       inie          State         in        which                tile        licensed              premises                          is   located                   untess                                                               met
                                                                                                                                                                                                                                                                                                                                                                         this         ti   osactioil                   has                   me
clill-Ints                     of       18      U SC 922 c                                        Urfls                this


                                                             C
                                                                                                                                    transaction                    has        be-en        denied or cancelled                                        I    l'urther              cerdk                     on the basis                   of 1                      file         trunsferce's1111                         er's

                                                                                                                   2                                                                                                                                                                                                                                                                                                                    responses                  in
1A          and 4mion                                              if      applicable                                         of            erification                ofthe identification
                                                                                                                                                                                                                                                                                                       and m v
                                                                                                                                                                                                                       recorded                            in                               IS
                                                                                                                                                                                                                                                                  questicin
ilipleted                           and          3           State or                       local         lai          applicable                      to   tile      firearms business                                     it   is
                                                                                                                                                                                                                                           my                           that
                                                                                                                                                                                                                                                                                                                                   re-verificaficin


                                                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                                                                                           at        the    time or              tvallster               ifserfion                 C
                                                                                                                                                                                                                                                      belief                       it       is       not unlawfill                                   me         to sell          deliver               transpol-L                   oro herise
         ofthe                 firearjn
L                                                             listed              o              thi      f   orm            to      h e person                   identified               ill     Sectio


                                                                                                    Plea wprint 13-i                                              Transferor's SellerSi                                                     t     r                                          36                    Transferor




                                                                                                                                                                                                                                            ORMS                                   FOR                                                  NiLD-i-a
                                                                                                                                                                                                                                                                   1-173                                                           C                                       misj
                                                                                                                                                                                                                                           H'th
e oF             dw Form                                 Fh            in
                                                                                                                                                                                                                                                               tr lrlsfer         11    a        fircirtil                     dcnicd                                      b ICS                       oy

                                                                                                                                                                                                                                       the        ifansl'er                 is    not
                                                                                                                                                                                                                                                                                             corriplctcd                       alier i              NKS           vlietA                   initi       avd          tic
d                lh it          a
                                        person               licensed                   under                 IS      U                                                                                                                rK ATF                      Forin 4-l                     I
                                                                                                                                                                                                                                                                                                      in       lit    her          rci ord               f6i    u lej
     hull                           or JQlik eri
                                                                                                                                                                                                                                                                                                                                                                                                            I

                          vil                                              firearin                 it    Ole         per
                                                                                                                                                                                                                                       f         fit               1    sale                                         or    traiw'cr                 did    not       utke                          hilf         be
                                                                                                                                                                                                                                                                                                                                                                                     place                                cparaiJ               reloinc
 1e                                                          er    ol'txnaill                                    ictions
                                                                                                     re-itt                          oil        the    rceJP1             and
                                                                                                                                                                                                                                       in       lphabctie ll                       1131          nuw                 Cj    Otw VOcl                       or chmnoloi ical 01
i i              I       lic       tl-ans mr scllcr                                    ol'a
                                                                                                                                                                                                                                                                                                                                                                                                                 tllr               fnn
                                                                                                    firearin             inust           dctenninc                    th      lai    ri


                                                                                                                                                                                                                                                                                 ordicr
lclioll                   and            linjillialn
                                                                       Proper rccoids                              ul'the            trinisa tioil                                                        thc
                                                                                                                                                                      Consequently
          sJ1 F nw t                            be       i Mnih ir
     i
                                                                                   with              the
                                                                                                                pnvisions                       of     IS   U      SC         9-11-1-31             and                               if        the        irtinsi-erof                seller               or       di
                          in        2           TR            Parts          47N                 and      471                fit    deierninling                   the       la t    luln-s
                                                                                                                                                                                                                                                                        or
                           c                                                                                                                                                                                                          incoillpletc                                linpropci-l                                                        JIIL F
                                                                                                                                                                                                                                                                                                                      conipfewd                                   Elio
          dch                                                                                                                                                                                                                                                                                                                                                              11


     i                                   it     a Fifle            or       shotinin
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  tile
                                                                                                         toi          rLidelo               ol'aukither                  S                                                            Fan feror seler                                            Ole
                               1                                       to    Uow
                                                                                                                                                                                                                                                                                       oi                      krarisferte
                                                                                                                                                                                                                                                                                                                                        ki CF                                   to   eorre t           the       owl JoW
                                    prujumed                                                                                                State       Lms           and p
                                                                                                  theapplicablo                                                                                                                                   r
                                                                                                                                                                                                                                      erro                        phutocop                           ill        inaccur l c                                          nlak
 C         ill           both           tile     tionslefor's                            cfler                  Swtk and                    the        ti-ansteree
                                                                                                                                                                                                                                                                                                                                          1-urrn          illid
                                                                                                                                                                                                                                                                                                                                                                                      ally      llecessdr
                                                                                                                                                                                    huy r'i                                           re        isions             to       t1w
                                                                                                                                                                                                                                                                                   plv tocory                             The                                                        shotild oi

                                                                                                                                                                                                                                      Sections                    F3    and        D         I'lic             transtei            ee but            f     diould               oill        Vlakc           vhalle s           it




                                                                                                                                                                                                                                      C          WhOC                  2F    Inddi           lh                                    JIOUld                io itia         and
           1         t    1-orw                               must
                                                                                                                                                                                                                                                                                                                                                                                     Lidl 2     line    cljxwt s                    I   ht   Colru
                                               4-1-1 31                          lit
                                                                                            compictod                        at     dw      licensed                                      prelillcs                                                                    should               be xtached
irc irw                   i
                                                                                                                                                                                                                                  phorucopy                                                                                    to      tile     ouiLirial             Fornt            447           and         cewined                i                        ill
                                                                                                                                                                                          92C
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ill
                                   translerr ti                                                                                                                                                                                                                                                                                                                                                                                              puri
                                                                                                                               Fcdtrai               fn       I   S   U       SC                                                  rillisiel-or's                             seller                                                fccordi
                                                                                                                                                                                                                                                                                                     Pornianeni
         ICtl Cl MAJ11MCF                                                                                  or dealer                  lit       scil    a   firearin to              a    rnooli
 ho         dic                 not           appr                in                                      thM
                                                                           person                   it                                           bu nless             PFC1111scs                 oril                             Exportation                                of Firearnis                                 The       Sidle            of
 11rec bu er                                    jlleel             ccrain                                                             Thew                                                                                                                                                                                                                                                                                               11Jlln              3
                                                                                             aqUirCloCnis                                               FeQUIrements                      are      set                            Firearins                                             to           obiani                liet TISC
                                                                                                                                                                                                                                                                 exporter
cenon                     922 c                                   FR 478 96ib                                   and          ATF         Proct diji-i                 2013-2
                                                                                                                                                                                                                                                                                                                      a                        PniOr it             1MPori                 Warning                        Ally      ntcrsoii           t     ho        u
                                                                                                                                                                                                                                  poal                a        fircami            k about                                      ainhiwizaiif-in
                                                                                                                                                                                                                                                                                                               proper                                               ina          be        incd        not          inoie     than           SLOU0 000
                                                                                                                                                                                                                                           Nor
 minsleror                                clier          has coinpicied                                  tile
                                                                                                                                                                                                                                                               iniprisoned                  or             noi       rnort         than          21      ears              Se          22      US C                 778lj
                                                                                                                   fircarnis                trumaction                       heishe        most
     conipletvd                            orivinal                    ATF             Forin 44                 3      iii         hich ui hidew                   the'Votic                       Gei
                                                                                                                                                                                          ex             I
                                                                                                                                                                                                                                                                                                                                                    Section              A
 actiom                         and Definmons                                          and any                  S11
                                                                                                                       PpOftil L joCLITrentS                                  pan         ot'his her
it       reLords                        Such             Forms               44 73                inust          tic         crabled              ror at least                20 years and                                        The            transferee                      buver tnu t
                          ow               be                                                                                                                                                                                                                                                                        riersonally                    coniplete                Section             A     ol'this            forni         and ccrlik
 period                                           ubiritted                            it        X171           Filing              inay be            do-uncilogical                     by        date                                                  hat
                                                                                                                                                                                                                                  Sign                              tile     ansik ers arc                           true          Corr        Lt        ind coinplete                          Hutt cvt r                0   the
 11oll                   llphil-letical                       1l            itaine                                                       or
                                                                                                                                                                                                                                                                                                                                                                                                                                            iranslerec
                                                                                                                                                 nurnerical
                                                                                                                                                                             bY     truoscic                                      buyer                   is    unable            to    read               and       or write                  the       ans vers fodiel                         Aia
 I       11111 IhC             I         Is     lona              14       111   of          tile
                                                                                                                                                            completed                     Forms
                                                                                                                                                                                                                                                                                                                                                                                                                ditt
                                                                                                                                                                                                                                                                                                                                                                                                                                                may              be
                                                                                                                                                                                                                                  Completed                         by another
                                                                                                                                                                                                                                                                                                      per on                   excluding                  the       trails       feror Scl                       Two
filed             in       the           t rne           nioincr
                                                                                                                                                                                                                                                                                                                                                                                                     ler
                                                                                                                                                                                                                                                                                                                                                                                                                           pct-sons            whuj
                                                                                                                                                                                                                                  tha i           the           wan     fr                                           niust         ten         si2


                                                                                                                                                                                                                                 answers                        and     siianature                         certification                  in        qu


                                                                                                                                                                                                                                                                                                                                                                                A    rF    Forni       4-1-13            MO 9
                                                                                                                                                                                                                                                                                                                                                                                Rtvis zd           Outob'n W



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                US00000355
                                             Case 3:19-cv-00208-GMG Document 10-18 Filed 06/04/20 Page 7 of 12 PageID #: 702
             LS
          Dep cum ni
     Bur au




         Reod                          the        Norices                    Instructions                        and       Definitions                            on           this          form                                                                 in                                                                       t1w            licensed
                                                                                                                                                                                                                   Pi-c-p-are                                          original                       onlyat                                                                            prenikes                 Ikvn wdpremiscs
     illdmk                                  hasine's              s 1tw1porarih                            col7ductedli-om                                  aqual6hv                                   zmshoo oreventhl                                                                  the                 Yelojesurre                                  in       which

     hicafed                                Unless                the trall'sjuion                           qualities                 under                  18           UC 922 c                                                  All              entries                  must               he                  handwritten                                    in             ink             PLEASE PRINT
                                                                                                                                                                           n        A          N       fi-ist       Vc Com'ple-ted Purso                                                                              n n liv                 Bv Trn                     asferee 13 ui er

         I             Tiai                                            Ri'ven's                  Fill       Mme                                                                                    111       M                       U1 11W                                    1 1F1                                  R                                     111C         i




         Lzl Na                                                                                                                                                                     I    F                  N      I i       i




                                                                                      ff idenc                   and       AJdrs                             US                 Pn filj                     nflbvcv                               Jtions                   m-e            acculodflp                                                  Clinnnt                           bc      a
                                                                                                                                                                                                                                                                                                                                                                                                     pwit office                   box
                 Mb 21                       111d            Sti Addi                                                                                                                                                                                                                                                                                                                    COLOW                                                                                 i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   7   I   I   C o   1   e




                                                                                                                                                                                                                                              4

                                                                                                                                                                                                                                                  17t




                                                                                                                                                                                                                                                                                              C               ril             o-W-C           il      T                                                                                                    he   alr lrered


                                                                                                                                                                                                                                                                                              Mac                     k       oi          A   i




                                        7rt F                      f     I   I                                   rin s     b v     c   I c c         k   i
                                                                                                                                                             n         i   r    I   vi   a    k    i
                                                                                                                                                                                                       n            ve                            e       r            0                                      o                           Ft 1                      L 1il    ll-r
                                                                                                                                                                                                                                                                                                                                                                                                    C    Q   I   S   1   11




                           I            VI   I Li        I                                 U-711117-ler           CL IN       Cr       m                     fm2armifs                                                                                                                   VA
                                                                                                                                                                                                                                                                                                                  1111 11                             U    ilre              not             tilt       actual           FFIFII


                 ill               2    j
                                            Cq     it        ivinf           the        h   rcarms on                         bell      j       If   of anot her
                                                                                                                                                                                               person
                                                                                                                                                                                                                                              I   I       on ar                      not                  11C                 11011A                      IrflnSfei-eelibn                               Vcl      011C        It




                 the                    firem-nis                                to   you          Lwq iiim Ifyou arepickin                                                                             it        a              repah-eelfif                                                                      M                                                                                         11
                                                                                            qjfc jjji        l    0I               Sc                1nv11-1 j r1s fiw                                                                                        I    La      I




                                                         u    ni I fr                        nicill         or n                   Iaticm                    in   liu               cl       wrt        fo         a                 Ido              n
                               f                                                                                                                                                                                                                                           111                                        Crin-c




                                                                                                                                                                                    rdofll                   i F j-o                              o0l r                criml                          I                h ch                   d
                 hln                                          LT                                                                                                                                        t
                                                                                                                                                                                                            11c          I
                                                                                                                                                                                                                                 d    i
                                                                                                                                                                                                                                          i                                                    S



                                                                   inlwk              NI                    71    r T FdirefI                            uT                                             or        aw                          deprcssan                              stim                             am                  nxrco6c                   dinug                     or

                 Wacrlim                                          The um                    or pw sessioll of nlarijuall 3                                                               rumakIS                         U 11 jVyflij                                  undcr Federal lwv                                                                  reuiirdlp-s                               of   1xi-lether                it    h is   b
                 derrinlirollizrd                                                 for       medidnal                   or     recrfional purposes                                                                 Ili                illp             stau                 wher ou                                            reside

                       1
                                                                                        1   ai                         1   as      I   n    I    ni      I    I    d           t C6                     0R               i
                                                                                                                                                                                                                                 i                    V 0U             o         r   b        e   I       i       c   o   I   i   i   i                     i
                                                                                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                             n      i
                                                                                                                                                                                                                                                                                                                                                                                         Tl




                                                                                 ch Ch                                                                                                                            dislionurable


    11           Oz                          ou         suhi lCI                  1-1   i                                                                                                                                                     1                                      01       1                           1M M2                       VOUI                                              m                               pm m2f      o   hild    it




                 Hav                              Iu               e         bt Cil         12011k      i




                                                                                                                                                                           Odlvr                   f

                                                                                                                                                                                                            oull         tr                                                          Y11c                     qyj



I    11                                       1   il-1             OU            k    tr    1-0111'Unred                   our         United                     Siaic-s                    6tiztf          nsl n1p 1




             c                                                    ou         an       din        iliega h                ov     unlwwfully                                 In       di            Unit2d                             Smt
                                            Al                ou       11             ah n            ho     has       b ft ll         admi utd                            o dl                UntiLd                                Stat                         u ndti             a    non                 i
                                                                                                                                                                                                                                                                                                                  o-mti               wmi         n   t    visV                     Sh                   rvz

                                                                             do       Ctl     I'all         vahin          any         oCche                                                                stawd                         in          the          insti-Lictions



I            I   CVOLI                       Ne              AD    1 011                I-C-Curd            our    I                                         Aht-m              orAdmission numbcr                                                                         4Rr USO 57                                                      or

             low                       Edition                               011 010rf
                                                                                                                                                                                             TrIlinsferee Buyer Continue
                                                                  A-11
                                                                                                                                                                                                                                                                                                                          to              Next             Page                                                                                     A IT Forn   4-1-1   i   ji30r Q

                                                                                                                                                                                    STAPLE                               IF                   PAGES                            BECOlNrIF                                              S   E   PA R-ATF D                                                                                                   Uci ibr




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   US00000356
                           Case 3:19-cv-00208-GMG Document 10-18 Filed 06/04/20 Page 8 of 12 PageID #: 703
                                                                                                                                                                                                                                                                                                    nstructiorts                      and        Definitiom            on      ATF Form
        certiA             th   at      rn         an        sim          in   See       ri   on         are   true         correct                 and        co nip ete       I             I    haNe        read              and unders

                                                                                                                                                                                                                                                                                                                    as                            under           Federal       laii       and
4471                      understand                                                                                                                Ia              am          not       the       actual                transferee                 lau ver         is    a    cri          punishable                      a   felcin
                      1                                      that       answering yes                          to   question                I             if    I



                                                                                                                                                                                                                                                                                                                                                and or       12 b                          12 c
mai              also           iolate             State           andlor           local          law     I   understand                   that          a    person                v    Ito      ans         ers                  es      to artv of the                 quest
                                                                                                                                                                                                                                                                                                                                            i                          throituh


                                                                                                                      firearm                        understand                       that          a pet son                 w ho answers                        yes           to question          12A           1    is
                                                                                                                                                                                                                                                                                                                             prohibitea                    irom       receiving           or
                                        from purchasin                                                    ing a                                 I
is       prohibited

                                 a   Firearm                      unless the                              answers              es               to quesfion                         12 d2           and        proi ides the                         documentation                         required in            Me             I    also       undmiand                 that      maling
possessing                                                                               person
                                                                                                                                                                                                              id nrinctwlon                           s                                                                               a
                                                                                                                      ing          am      filse          or        misrepresented                                                                         ith      respect           to   tfiis'f-rmvFDffduyr                   is                                                  it




                                                                                                                                                                                                                                                                                                                        of firearms for the                           put-pose of
                                                                  la                                                                                                            ImN                fu rther               understand                      that      the        repetith e
felon                 under             Federal                              and     ma            also    violate          State          andior local                                       I                                                                                                  purchase

resale for livelihood                                         and                    without a                 Federal              firearras ricense                           is    a   violation                  of         Federal law                         5ee          Instructio        its   for Question                           14
                                                                        profit


14           Transferee sIBLiver's                                        Sianature




                                                                                                                                                    on B            Must Be                       CompletedBy                                   Transfer


1       6        Fvpe        of firearni s                         t                     nsferred          check            I       mark             aI       tho                                                                    Iftrans fer               is   at     a qualifying             21111    s110-1          or       event


                           Flanduun                                                                            Other           Firearm               OWIMI                  PLY'Clil'01             LC                    Nanicoffunctiow
                                                                                                               See     Insow ionsfia                                Olia-voem                     16
                                                                                                                                                                                                                          citv         State



        1R   a    Idernification                             fe g        Eirlc-Imia
                                                                                               Dvivcr           lic                  V4 DL                    or    olhc                                                                                   1117




        Issuiniz           Authoritv                        and    T Ipc       of        Identification                                     Niumhcv                       Oil       Iduntificatinn                                                                                                                 Do            ofld el


                                                                                                                                                                                                                                                                                                                                 Da


                                Wvck                                                                                                                                        HAL                                ZQ 3
FJIT upplerncntal                                            Government                        Issucd      Documentation                             ij'ii1emificm1Mi                               docilmew docs                                   nol                   cri    ren rc idenct               oddl



                  Quc'oioll                    18 1j


FT                                                 to       th Norrim                                t   Ahen       Pro                         or    1011C                                                               answerm                    YES              to       12     d1 Ow        lransfrorseller                              rini t     record        the    t   pe     of

                  Exception
                                                                                                                                                                                                                          to        this        ATF       Forin       1473             tSe
                  doCurnenLation                                  Sho        inm                    ception           to    the       prollibitioll
                                                                                                                                                                      al-ld          atlach         a
                                                                                                                                                                                                         copy




                                                                                                               01n                                                  To          The Transfer OfThe                                                             MS                                                                      N                19        0   aj d
                           Question                                                                       9-C   C              11
                                                                                                                                    i-e   ted       Prior                                                                                       Fireal


             a            lie    tile         it   a'la             C   Si   hover's               iden    ifvinL          intomnalion                        in    Section                A was                     IT7t                  Tile                      IT Slate              traillsoctlon          1111mber             f        jwrwiclcth            va's


                  triAnsinMed                       to       NICS            or the           appropi



                          Nlonth




Mc                The                                        in                                                     by      NNK-S nr the                       appropriCite                        SLa                    I    9A          The followma re pcinsct Va
                                response

                                                                                                                                                                                                                                           approprialc                SI n agem
                  aLICUICY              Was
                                                                                                                                                                                                                                                                                                                                                                               1rlurncd
                                                                                                                                                                                                                                           proct          cd
                                  Procecd                                                                                                                                                                                     Lj
                                                                                                                                                                                                                                           Dcniu-I
                                     Dcnied

                                  C     a n    cL       I   led                                                                                                                                                                            Cancelled                                                                         la0'i


                                                                                                                                                                                                                                            No                                 was     provicicd         vidnn          3        busines               fklyt
                                                                                                                                                                                                                                                      rcspcinsc


                                                                                                                                                                                    the                                                              was       received               frorn    NICS         cir    111c      appropriate                   Stah                      oil
        Le                                                                                                                     n    was         transferred                                f_n11mVi11LI
                                                                                                                                                                                                                          1'esponse
    I
                  CoIIIJI

                                                                                                                                                    Proce d                                                          Denied                                                     Cancelled


                                                                                                                                                                                                                                                    9u Namc                of    FFL Emplovec                     Compleiini                      NICS            f liccL       Opoomil
                          FI na-n and                             l3fativ      ideritificatic                                                         NICS vaininer                                      Opilmialj                         11




                                                                                                                                                                           julmbwr
                                                                                                                                                                                                                                                                                                                                                                                      ecoi
                                         N11CS                check            3                                                    ah_a kTr LflldCFV1 a-slotTIPIER                                                                   F1171-1112      01CRIFIN                   approval
                                                                                                                                                                                                                                                                                                                                                                                                 c



                                                                                                                                                                                                                                                                           0ii-vion            2f1
                                 the     NFA                 hreamns                 as reflected                on        thc      approved NFA application   Sce
                                                                                                                                                                                                                                                                                                         LranSC r                               ak-C
         j                       No NICS                          check        wa             required         because              tile    mlnsf2r Obuver                                    has        a   valid             pcrmit               from       the        State vdjCre            tile                           iS   t0i               pi-iCtL


                  LJ                                                                                                                                                                            j
                                 as an e 2iription                             to    NKS                  Sce                                                  Oilcslioll                 2

                                                                                                                                                                                                                                                                                                                                      N
        ls4uinE             Siate         and               Permit           Tvne                                              Date        of Issuance                          01    n       vi
                                                                                                                                                                                                                      I

                                                                                                                                                                                                                          Expiration                      Dat        iifai                                        Per-mit




                                                                                                                                                              Wit         Re        C-oin     pIete d                Pe       r s   o n a   I   I    By Trans                  feree Bui ver


j-71 the          Tr ns              ey o           the           fireann s              takes place             on        a   d      ievent          day           fil   orn        the        date         that         the        transferecNiver                            iuned         Section        A         the       iiansferce huver                      musi         complel


    Section                C immediately                                prior       to    the       transrer        riftlie           firearms                            tSce       hmriiciiomfir                                  Oiic siion             2        LmC123 1

                                                                                                                       in      Sectian               A    ofThis                    form           are       still        true correct                            nd       coni Ie t
    I    ccritify               that      my                answers            to    the        questions




                                                                                                                                                      Transferor Seller Continue                                                            to      Next Pave

                                                                                                                                           STAPLE                           IF       PAGES BECOME                                               SEPARATED



                                                                                                                                                                                                                                                                                                                                                   iicii   hc r   2016
    Paue          I       of6




                                                                                                                                                                                                                                                                                                                                                                            US00000357
                                  Case 3:19-cv-00208-GMG Document 10-18 Filed 06/04/20 Page 9 of 12 PageID #: 704


         alit              ractur

                                                      110              iml01-tcl                 ove

                             Me               F1             imi        i    mL     hide             hwh i




     R                           DER                         BY        the        Close               of     B                                           omplete                      ATF Form                                      331    0A    F'or Alultiple                                          Purchases                                 of     Handguns                         NVithin                      Consecuti                            e     Buiness              DaN          s




 21         Total                 Tuniber                         of Fircarms                         Transimed                                   Pleus                  hi wdwriie                                 b-l priMing                 eg              cro                           30                   Check                     il
                                                                                                                                                                                                                                                                                                                                                   any            Faii-t
                                                                                                                                                                                                                                                                                                                                                                              of     this       transaction                       is    a     paN n                redcriptimi

             Me mo                                ihive                cic         Do          not        tv ie         numerals                                                                                                                                                                                                              mc Nimilicrs From                                            Qj tion                     24-A         bo c

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                It




 33         Trade                   corporate                          namt and                       address                                                                                         and                Fcdoral            Firt-unn                Lirenic                            iNiumbcr                         Wim               cow n
                           TY'L          NomhevA XX-A'A-vk U



                                                                                                                                                                                                                                                                                                       L-A




                                                                                                                                                  vNiv
                                                                                                                                           Person                       Irimsitti-ringThe                                                 Fi urmsAlustCo p                                                                                          uestio                   s    34-37

                                                                  For DenivdIC'ancelled                                                           Transactiotis                                       the                Person            Who Completed Section                                                                         B         Must Complete                                    QLIL-stions                     34-36

 I   certifl                 that            1           1    Jim e             readand                undemand                                    the Notices                             histruction and                                  Definidons                      on           this           VFF Form 4473                                             2         the     information twoviled                                       in   Sutions                B   iind      1      it




 truc        cormtand complete                                                           and         3      this             entive                transaction                             rec-ord                  has         been      completed                       Lit    ill          licensed                             business               premi-sc                   ficellsed                     premises                   includes              business

                                                                             from          a     qualiMlig                           goo shmi                     ore                eal        ill    tile              satne Siate            in        k hich            tile            licensed                         prenlLses                   is     located              unlftss            thl'i       transiletion


 requirements                                of       IS       U S C 922 c                                Unless                 this             transaction                        has beim dcrocd                                      Or cancelled                      I    rurther                       cfffffi                  On        tile        baSiS         Of 1                 tl 4 fi H-V1rerQC SbUNQr'S                                         T-eSpOnNeS          ill




 Section                   A and               SuTtion                      C ifilliplicable                             2               nnN
                                                                                                                                                    verifica ion of the                                         ifientification                  recorded                        in
                                                                                                                                                                                                                                                                                            question                          18        anti         my           revrifieafiun                          at the time of                       ransfer                ly'section
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         C

 was        cutupleled                             and            3          Smic          or        local        ltn            applicable                       it     the fitunrins business                                                      it    is   nl              beliefthIt                          it        is    not uniinfid                            for     me     to selL                delh er transpoil or othvii                                          ise



 dispose of                       tile       fireiii-m                      s   listed oil



34          Transt'eror's'Seiler's                                                       Name




                                       NOTICES INSTPi                                                 CTIONS                                                                                                                                                    I           N                     4 4     7   11    J
                                                                                                                                                                                                                                                                11        tile         trjn I                      c


 flurpot                     of    the         Fni-iii                  Thc         wit'I'M'111oll                     Jil                                                                                                                                      Olt         uan r                         Is       ilot            olnplcl j                    10QT         a    tNIC

dit mQd                      u     flint          a   ptron                                          lmd'n             11        1
                                                                                                                                         s C             923 nix                                                                                                ill             T1            Form                  417                 in    ki         lw roi

11'1        I'm            tulk          seH          oF       dek er             1      hNn-n              tti    111C
                                                                                                                                 PCrital
                                                                                                                                                         ItICNIfil               d   ill        SO         Vllf                                                 to               hicli            it    jlo                  dch         crv        La        wuiifel               did    not      I




to     al n               L11C    tramsterv'c                     bir k r         ol     C'2ri'lljl         rct trWtWll                             On        the
                                                                                                                                                                        CQIlP                   and                                                                       alplldi ncal                                 lby          neivic         w                                      11    Qlh


ut-firoarms                         The            Irall'mv'r                      C11CF         0i'L       firCln1                      IMLISI          LLMIWI                            01C        11            itflflc          01                              zi     lr'ftmom                           orticr


the      tr tri            actiwl            and             131 11111ani                              reizordb                  ol                  lrafl        Icllm                                                               thc
                                                                                    prop         n                                        111L                                              C




tmnsrursvlier                                     nium bc                   litimillir                ith    dli        pror louf                                   I
                                                                                                                                                                             I
                                                                                                                                                                                     S                          1               1   jn                          I   NIC
LjjQ                                         it       17       Cl-R             llart          17      Ind 471                           In       dci'2m11lI1l1L                      1k Ll                     fuin                 Of
                                                                                                                                                                                                                                                                mOlpjctc                                 or        ilnproj Tly co                              InFil U-1d
                                                                                                                                                                                                                                                                                                                                                                                    al-Ittv     fl        I-IrCarm                      11 2tal                                    m
the      flc               or    hcn                         in    i    nflv        nr     thotinin               it         i       resint                W      anoillcr                                          the                                         tran Jeror                                                   or     Lh                                                                        U1      OJTI It          file    OnliKl

tranS1 Ctor dler                                  i prc unwu                          to   mm               t1w        applic ibiQ                        SiLit                             ird            pulfll iwd                                           n TrIT A                      p1lot 2ory                             lit          imwcuraic                   lbrill      Lind      inalc             ml 11css w                             jdjiiwll          I
OrillIMULC-1                      in     N1111           d1f                                         SCiFT                   S11te                311d     tile                                                           Ql                                                         n   11        to     111L
                                                                                                                                                                                                                                                                                                                         photocop                             Tll          11-111 f'rer


St'Itc           i                                puhh                                   01               Sii l              L10i                                                            OdNT                   It      L                                               Tion                  B and                  I          11c           iransrt                                                                                                                                     l i
                                                                                                                                                                                                                                                                                     lioc              e       mLidc                dit       iliain-ets               lwuld                                                                                        The

GencralIv                        AIT Forn                         41        7 jj t             lit    olllplct'2d                         11       dlt                                     iltmnc                        n t-1110                                                                       slii-m1d                   hc    aua hJ                       to    dic     is                                                                                                   tile
                                                                                                                                                                                                                                                                pl-mlocolv

     11 n    I
                          hr ar          n    1       IrInsfixfo                                                                           Fedcrll                lj                 1       L        SC                 9                                                                                sellcr's Inermanct-tt


allkws               il
                                                   ilnpur el                     ni'mm1VIUM                             Of           i        cr         to   efi        I       filr        lrm           to        I    minh
cen-e                       ho     ciucs           not         appai               Ill   pcr al             it     dw                         I     eii         htr'ln                                                      on                                  Exportation                                    Elf           Firetrms                         I'lic        Sf ilc


            trunsfl ree buir                                       fnQeis           ccriain
                                                                                                       roq                               n               The L                                                            dr Lt                                 hi-carln                      t        porter                  to       obtain            I     kcen                pTi

f'onh       11            socLiori            922f6                             CM         4718-1                 6 b and                  T              ProLeduF                          201        3                                                        port                 a      fliclrin                wnliout                       prup t              audwrizakon                       imiy        h


                                                                                                                                                                                                                                                                ind             it       impriiolicd                                FeF nut          more                  lian     11
                                                                                                                                                                                                                                                                                                                                                                                          Ycafs               Sc        2    U      S             27     Sfc
                                                                                                                                                                                                                                                                                                                                                                                                                                                         71




Al lei      tic              ira as      l'u-mri             eder                                                                                             tl dll aItkin                           he    hL             muht

mak          ilie            ccalpletcli                          itriginal              ATF Form                  4473                  iilh ch              i iehlok                     ih          wwei                         Gui                                                                                                                                              sectilin             s

f'ral                                              umiffinilionvj                                    and any supportme                                            docuniera                            part              ofllvs Iler


permanviiL                       rQofds                       Such              Forms          4473         imu i                bt       10alnVd                 i IT       dt      ka t              20           LdrS            and                         I'lle
                                                                                                                                                                                                                                                                                Lr intereetbtiyor                                        Mzt             j3tiraifmil                 compicte                     Section         Aol'this                   tForm       and   Crnk
ajlc r      that             peviod            may                b     submitted                    ro   A-FF                   FlilnLl
                                                                                                                                                    1114
                                                                                                                                                                  he ChrOD01091C 31                                                                             mj                     that            tile        answers                    are        true correct                     and       comph w                       Floiiiun          cr        il   ike


qj'disposiuoto                               alphabetical                         bv       nliMe                                                           Or     WflerlCA                            tbl                                                       hn cl                  is    Unable                      it        read alid or                   lvritt            dw     uns xers eother tha i                               thcsitnotuli                        ma     be

o
i userial Ilumbej                                             as       lomz as           U13 1   ol-die            trusllemr's                            t clicr's
                                                                                                                                                                                 completed                               Forim                                  Winplete l                             bv          anoti er pcrsov                                                         the trarisf'eror sclleF                                Two              ptason      f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ther

1-473       arc             filcd        in       tile        sarn              maiincv                                                                                                                                                                         han              III                                                                 nIUSt             thell
                                                                                                                                                                                                                                                                                                                                                                                    sign       as       wjmesscs            iti     Jie        mmsCereei                   bu er
                                                                                                                                                                                                                                                                in                           an               gianaturecertificaiwo                                           in     question                 i   4

                                                                                                                                                                                                                                                                                                                                                                                                                   M    F   Form         47          f
                                                                                                                                                                                                                                                                                                                                                                                                                                                         i    Ou




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          US00000358
                                 Case 3:19-cv-00208-GMG Document 10-18 Filed 06/04/20 Page 10 of 12 PageID #: 705




                                                                                                                                                                                           Ccl            la u      1   iol-io-m                     ll




     Lt        seq               nrk          punishable                                         b     lip
                                                                                                              to                                   ment             and or            up         to       A   S50 000                       finv




     Read                    the         Notiecs                          Insiructit                                                                                            repm-e                    in      origimil                  oill     v at the licewwd                              preii

     hwhuk                           havincsx                         lcmpora
                                                                                                                                                                                  droil or event                         ill          he     Sflme Slalc in                        which              the    H
     localed                         uniess                  tile             Iniminc                                                                                                 All        enti-ics               must                be     handwrilten                         ill     iri

                                                                                                                                     Section              A           uit       Be ConapletQd                                         Personnih                   By          Trim-5ferev113m                                el


     1                  TransCz v e's                                Bwer's                           FuH     Nam                                                     NS im           r 7 lkd             om            n fwd 10                               Vm             the            imia            11lo             im i1c


       Lasi                  Nam                                                                                                L 11                          Fif t    Nq                                                                                                                                        N kd d




                                                                                                                                                                                                                                                                              C1



                                                                                                                                                                                                                   5




                                                                                                                                                                                                                                                                                   in         10    b    Bfuh                 1011     Iml


                                                                                                                                                                                                                                                          ol   Atrican


                                                                                                                                                                                                                                                               hIllan                          Odll          l'ac
                                                                                                                                                                                                                      Ll                                   I                            ill




                                                                                                                                                                                                 W             10                     iTi     Ll C_S                  fli                          01 11 2
                                                                                                                                                                                                                               ii'l




                                                                                                                                                                                j'CN                                                                            t 1                L111L
                                                                                                                                                                                                                                                                                                                 j
                             I       vou       ill                                                                         r7lc ine                                                    I          1's          vi                                                         I   Ic              not     dic

                                                                                                                           dlnlf      ill     arlat1wr                                                N       u    ark                not   Olu           Ichl        d


                                                                                                                                 ou         fire   picAlbfi           ill
                                                                                                                                                                                a     rq wir                  d   fi uarm sj                                   mohcr pi                                                                    r C'um




                                          11 111
                        1110ii z                         Olh2




                                         OLI                                                      on




                                                             1       lie           ww            or    flos
                                                                                                                                                                                                                                            efki-Al               iu                                        of       i

                                                                                                                                                                            i   ill    tlll           SWC             YIlef-C                    4   0    f e S   d   C

                                                                                                                                                                                                          ou      c     cr            hcl                                          u     l     lllt     wd    ill            wllti     I



                                                                                                                                                                                                  norlible                        cnnditi n


                                                                                                                                                                                                                                                                                                             an          1




                        Ha                   otl                                                                                                                                                                        Ionicst                  w                                     S

                                                                                                                                                                                                          wlu-w                Spccifl




       2h                                Pla e               Ou cl                                r



                                         A re                                                                         or   anlw fUlk                ill       Olu Ullit           d    Sl'lk

                         1                   Fe              l u          l   11           11                         btcn      admitied           io         the   lni cd            Sr ltes                 umtfr               a    noiijnnnlh rant                        vis i                ie
 i     21   d            2                                                                  V-01 I    311     V i0k   1   10V   CC   OW       0 Clf p00111              SW ed              ill    dw              ffls TuCtimls



13                  I
                                 i   i   a   r       i   i   i
                                                                 i    I
                                                                              t    i   i        nc o                                           hen        ol-Adpniss on                     number                      AR                  USUIS                 w 19j
fl-r   I
           7    j
                                     L                           AoZ          1111SUII-fe                                                                       Transfereeffluver                                       Continue                          W       e_xl        Noe
                                                                                                                                                                                      IF      PAGES BECOiNIE SEPARAITI



                                                                                                                                                                                                                                                                                                                                                    US00000359
                           Case 3:19-cv-00208-GMG Document 10-18 Filed 06/04/20 Page 11 of 12 PageID #: 706
                           Wa                      ans ers                in    Section           A    are    true         Correct Iind                         Complete                     I    ha           e      I Lnd           and Uodersoad                          the              Notives        Instroctions                        and      Definitions       on   ATF Form
1 eerffA                                   rn l




                                                                                                                                                                                                                            c
4473                       ufld 2n fand                                                                                                            a                 am   not          the actual                           transferce buyer                                 a           crime punishable                  as            felon             under   Federal          lavI       and
                  1                                          flia       awering                               to question                 I   I            ir    I                                                                                                     is                                                        a


                                                                                                                                                                                                                                                                                                                                                                  I
                                                                    I




mm               Ilso            iolate           State           IR       or local              hm      I   understand                   thit         a person                 iA   ho           ans ier                                      to     am      of   I   he        quc tions                 Mb       through                  I   I   A   and'or         I   throuRh            12 c

                 hibited                   frorn         purchasing                  or recei-Ong               I    firearm                  I   un   do rstand that                             a       person                 vi   fit     answers            yes                     to   question            12 d I    is      prohibited                 front    reeckino              or


possessin                        a     firearm                   unle-is        the person              anwers              iu                to q     uestion            12A 2                       a   nd       prm           ides         the     document                   a       ion           required     in   isx             I       aka un      d ersta n d    tliut    I   nil   king


                               Orai Or          MUM
                                                  III                   ITIITC-Mefit              or   eoubmnQ                  in        taw              or        miitron-ewnted IMMMICATIOn                                                        11 11 l     nnpect                     te       mIS11-at                 1    1
                                                                                                                                                                                                                                                                                                                                                 a   c-mw pun           1   We      ns    a


                                                                                                                                                                                                                                                                                                                            offirearms                       for the                      of
fi-lon                nuclei               Federal la                     and mnN                also    i   iolate       State          and          or local                           I        further                   understand                    that         the repetifive                      purchase                                                     purpose

resale for livelihood                                        and        profit       0thout             a Federal               firenmv                    license        is    a            iolation                   of Federof                     law             Sce               Inso-nctionsfor                 Quesfi




                                                                                                                                                       13            Must Be Conipleted                                               B        TransferorlSeller

                                                                                                                                                                                                                                                                                                                                                                                                       p
16           P Te              or     fi   re-arn                                                                                                                      pph           1                                      17         11 Liallsfer           is       at    I       qualil
                                                                                                                                                                                                                                                                                                                                                                                                      2c



                                                                                                             St      hlsli o             N Im          1    11       Olt Yion                    16




                 1i   ic   I I   ri    c                                                                                                                                         1-c     10           10           0   11   1 L I f-j                              III       WC
             i             Vnh 61v                       and Type               ol   i
                                                                                                                                                                          juciltific-11                         O11




                 Supt'llemomal                               C                                               Docmnew mmi




                 Fci2piion                        to              Nomminiurant                        Alicii        Prohib ti                                                                                                                          IT-S              u           12


                 documcnialif                           II    sho vmQ Ow                                            to   OIL     111-1
                                                                                                                                                                           atmi h                             copv          tc        hi ATF              Form




                                                                    211    or 21            NlLm        Ile                                       11111 110               The Trmlsrin                                  OFM                                                          Scc          i W1
                                                                                                                                                                                                                            19        b      1-1-1        T      S C     r       S   I   i    t    1




                 u-mimiucd                         io        NK         S or    dw        Ipprupriatc                            cf-ic




                                                                                                                                              Incced                                                                                                                             Cailcelk J



     J           Th             numic             and         HiadY                                                              Iht MCS                                                                                                                                     f           FlL           Eniplove




                                                                                                                                                                                                                                            dtlFiIIE      tN N
                                                                                                                                                            NFA ippli ition                                           Scc hT i                   Fi   iwi t i

                                 No         NIC              chccl         II                                                                                          1jll vc         Im-4               n    ahd           pencil                  1 rom    dl st tt                        Owil

                                 as



    tquklL                 Sf               and         11I rml          Tp-2                                                                                                                                               E Pivntton                  DI




                                                                                                                                     C            N    u si
                                                                                                                                                                     Be Completed                                     llvr mmalfI                     RY Transfcitu Bul

     0       c   va        n                of L             r1re 11-11-f s          talkt s                                    111 rcw               da                       dIc       daw thm                        tht

                                                                                                                                                                                                                                                                                 3
         1




Section                C        1HAIllediatc-P                                  to       tile    immsi'Cr of             LlIc   fit-C-M-MS                                     I7SWHCI1M1LS                             0                        M-11 7            und

I   cerrik                 that             mv awsi er                     to    the            questions           in    Section                 A    of        thk      form               arr              still     true correct                          and            complete




                                                                                                                                                   Tranr F rorScller Continue                                                               to       Next     Page

                                                                                                                                                                                             ES               BECOME                          SLIIARATED



                                                                                                                                                                                                                                                                                                                                                                                                      p a




                                                                                                                                                                                                                                                                                                                                                                             US00000360
                                              Case 3:19-cv-00208-GMG Document 10-18 Filed 06/04/20 Page 12 of 12 PageID #: 707
                                                                                                                                                                                                                                           Transferor                         Seller                        b en             IVF                 Firearmsl                           is    Not Transferred



         Manut 1cuirer                                                     ind             IT-riporter                            wi

             mcon i-lcmjvr                                                 4110                                             We       it
                                                                                           fwpo tel
                                                          FFL                                                 1dc bw 11




        4

                 E    A         I   I        N        ER                                                                                                         Corn             pie        te          ATF Form 33 10 4 Fo                                                       r A lultiple                            Purchases

    29                Total                       NNU          mber                    o   r       Firearms Trans                               f'cn-cd         Wlecise                     himdi                                I          p-nituig             c                                                    0        check                  if
                                                                                                                                                                                                                                                                                                                                                           any         pail          011-11lis


                            mic wc                         i            h     rt                              Dot                         e     nwnera             ki i                                                                  A 1            L
                                                                                                                                                                                                                                                                                                                  132          Clieck                 if   this                                                              fticilitai


                                                                                                                                                                                                                                                                                                                                                S
                                                                                                                                                                                                                                                                                                                                                                       ti-ansaction                          is    tt                                       a   pri ate                     pirt

                                                                                                                                                                                                                                                                                                                                                                                                                                                  3
                                                                                                                                                                                                                                                                                                                                                                                                                   Qm2srimi



                        Tradc corporaic                                                        name               a                                                                                                                  Federal                 Fir um                  Liorisc                          Ntmlbr                    Oh s                 Colhlijl                                                       i lIvi            7W             lfi f         fil
                                                                                                                                                                                                                                                                                                                                                                                                 1c si1j1j 1                                                                                     c




                            p           YF1 Number                                              X-A-A                      V




                                                                                                                                                                                            ransl'errinlu                                  The FiFearm s Just Complete Ouestions 34-37
                                                                                      F    or           Denied CancelWd                                      Transoctioni                                               the       Person                     NVho             Completed                                  Section                 B         Must Complete Questions 34-36

    I
        cerflf                               tbiit             1              11       m        e       read       and          u   ndervand                    the Noficias                         I   ivaruc tions                               a   nd    Dcfi    n   i   lions           on            i   h isAT1              Form 4A73                         2       tht information                                     recorded                     in     Sections                      Bond 1               fk



    true ciwreci                                           utd complete                                           and       3        this       entire          transauflon                              record                 li is       bK-n completed                                at       In       k     lil      ensud           bn iness                  premist               i1icensed                         jnvmis                         incholvs                        bushmss

    temporay-ill                                          conducted                                 rl-om         a
                                                                                                                       qualifying                   uun Shim                      ur    emt                   in         thesonie                       State   in        N hich              the flcunwd                            premises                    N    located               onle-ss this                      transaction                            has inet the

    requiremenis                                               fif      N          UC 922 c                                     Unless              this trail-saction                               hJS               I CINI     dMiC-d                    or cancullecl                     I    Furthor cerrih                               oil    thu           bilsE      nf l                         the        fransl'urce AmNer's                                              1-L-spoilst
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  in

    sccliun                             i     and                Switill                        C it'applicable                                 12 mN            ledfication                             of the iduntilkation                                    recorded                          in           quc-s-61n              18       111141       Ill       reurificadoll                               at        file    finle            ortronsfer                            ij'Setyiem               C
    wim cimiydeted                                                    and              3            State          or      local          law applicable                          to flie                firearnes                       bosint s                    it       is    nil       hiefiJ                  that      it    is    not       uninv            fid     for         me         to      M1         dcli er                    trnnspurt                          or    otherMse

    dispose of the                                         firurm s                                     listed        nil    thts         form        it
                                                                                                                                                            th                                                                    ill       Section             A
                                                                                                               Nan ic               Ptea x Prim                               3                  Fr Jnsc Jni




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ST BE REFAINFf
                                                                                                                                                                                                                                                                                    ll'thc                                       Ct        finnin                                                                                                                                 RV 0011 I                i Bufl
    Pu       I
                                                                                                                                                                                                                                                                                    ihe       imji 6 r i                       noi         compl-t               i    aficr      i
                                                                                                                                                                                                                                                                                                                                                                                      NK             S      Ji x                                                                                     nipa        rclali


                                                                                                                                                                                                                                                                                    ill       AT F              1-onn          4-4              w hihcr                   reCoTd              1 ii       a                     i                                      1           44    7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 v   i1h

filliv               law All                               ell         of         J                                                                                                                                                                                                 to    v       hich            o     qt           dchvc't               tir                        tfitl          1 lt     Iie             11




I   o    I       left           dw               lt 111 Iecuc                          bu                                                                                                                                                                                           in    flpmib uQul                           f tl        IhOPL          Q                                     kir        dfroll

ofhi-c'ums                                            r
                                                      I
                                                          ht

1-p              uurlI Twll                                lfld               fnllw im                                       lecord                 ul111
                                                                                                           PfPeF
                                                                                   b jwnih 1r v                             ith      th         jlrovisiol         s     oF        i Ll                   k             IP 1-031                uiid                                If    Fll          Wli 425 zHIF                                 OF     Ol tr Nlfe t                         b1i


                                                               m                   FR Nil 478                                   anif      471         hi    dctrminijiz                              thc               Lnvf Uhi                         i                           jncompJ-i                           or     imprup Hkl eonilflel d                                      iw               01 f                                                              tf1Sj T-eiL                  and    th
dic              s fl 2             or        dch              crv            ul t         tifl            o                              to    a   rcsi                                                                                                                            trxl f rur                                              ih      trallfeicc                ho er                      1 11c          It    u AlT di
                                                                                                                                                                                                                                                                                                                                     cir                                                                                                                        0
                                                                 i piummwd                                 to      kflll            the    apphcahk                     St lle          L-co             aild                                                                                                                                                                    Iml             In i         niakt                11                                         addiiit i
                                                                                                                                                                                                                                                                                                                photocq                      ific
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       tF

oculmimccs                                       in       boifh            ih             tije          fiUror                                  Swt         Laid        the        rtnL                                     hu                                                      N         SiOll               W th           PhOiOCIIP                           Thl     t1J0 10T                                          l 1    tilcl         i lij        m
                                51                177                111      h            It                                                                                                                                                                                       Scclioq                       H     iiid     I          Dit                                 1-twiLf                                  131-il          1w1kc                  I                      it   sc'C Wit             A   11 d

                                                                                                                                                                                                                                                                                           Whoc                       cr     nwd di                 chini-s                 hould               miual              irid       daic            ih       cha                                           COFrC1hLl
ucim ilk                                      AFF              Forni 44                        7    1    nitisl       be     wilplclt d                11       flic    lic 11co                     b   tf        I   11    S   p       r fi   I
                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                        s                                                               shooki             hc   4v iche f              in        c                                 mii              447       3     a id        ii        t   r    d        as       paf    oi'th
M efi                   I       iifellrin                      is     it insf-rtti                                                                         Fcdcml                 hw             I        U SC                   9                                                                                                           j1MhJHQM
                            a liccilicd
                                                                      illif       wocr                  imnut
                                                                                                          a            clurcy                  ordciti 2rio               i H           a    1-ireacni                   w      a liomli


                            A           110      dot                                                      in                        It    ill                                                                                             olk                                       Exporliltion if                                                                  P1
                                                                     tii      t    ilppe ir                       pt rsoet                                                                                                                                                                                                           Fil    arlfvv

             j        trtlnSiffee                                    bUVf                                  CoriDin
                                                                                                                                rquii-t-nocnw               4                           ioquif e tie Tit       f                     i                                                                                                 TO    ohU161              I                        NIOI           W t pUri
                      n                 centia                 Q2      1t                  2 7          I-F   R    FScJ6                 b      and         FF         Pm edtm                           20
                                                                                                                                                                                                                                                                                   poi
                                                                                                                                                                                                                                                                                          is       i        fir   irm                iihow            prolt r arrlwvinjti m                                   111 1           bc     fine


                                                                                                                                                                                                                                                                                   and or impriorlcd                                       Kr       ni4 more                dlm           1-1                           S2          22    U-S               C
Aller                 dic                imnsj eror seller hul i omplctcd'lhe                                                                       fircamws             lranl-ackion                                                    mum
make                  th complewd                                                  oriamal                    NTF Form                    J43         ochh         IT    inc wlcs                        Yhe           Vuwvx                    Gf-i

vral                 Javriicmm                                       and               Defimiw w                            and      any         Loportmg                                                               PJ11      t'hi_AlQF

                                              rc2ords                             Suli-Filt-ins                       4471           must tf                                                                            20
fjcrnmi n                                                                                                                                              retained                   llw       tv       least                                          111d                           The        Tr



arlt r               that                perifid jila                              be      subnniuA                        to     ATF            Filing         jna           be    Chmiltilouical                             bi dale                                                                 that           tlie     ans krs              are      true com-n t                       a                                                                                                      sfere
                                                                                                                                                                                                                                                                                   isip7

eftkspow iow                                               llpluab                     iical             bi nzwl                    nf liuvchelseiV                     of    numerical                                v     wawac                                                 buyer               is       mwhk            to         read     ni-id or           t Ta           the                                    iodrer               th-l-el                                                   av       bc

                                                                                  as                     asall t fthe                                                                        tZompleced                           Forn-IS
                                                                                                                                                                                                                                                                                   comploed                           by immlier perstal xdudiiig                                                                                                                                                           iller

4XI              I   an                 li   lud          in     The              iimw              nianfil-r                                                                                                                                                                      than the                                                                 1-nust          111cil    ii1_1V          fIS     1A



                                                                                                                                                                                                                                                                                   ans rs                       and



                                                                                                                                                                                                                                                                                                                                                                                                                             AfF         l'orm          4471 f5160 1
Pa2e                  3         o       f    6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  US00000361
